Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 
Claims 1,4-6, 12-23 are in the application. 
Claims 15-22 were withdrawn.
Claim 23 is new. 

Response to the arguments:-
Claim Rejections - 35 USC § 103
The claims were rejected  over WO 2014/130375 to Xi Ning and Berge et al. ( same as US 20140234254A1)
Applicants argue that the response and new arguments were presented because examiner did not present the Berge reference. This argument is not found to be persuasive as the non final rejection of 8/3/2020 did use the reference in the rejection. See page 3 of the OA.

    PNG
    media_image1.png
    96
    613
    media_image1.png
    Greyscale
.
The examiner just did not send the reference. Applicants did not call and ask for it too. The reference is routinely used. Applicants own  US patent 9573,953 or US 2014/130375  also discloses it so it is unclear why applicants thought it could not be obtained.  
So the arguments is not convincing. 
The response after final includes the arguments of the interview after the Final rejection. The reconsideration is done after the filling of the RCE. 

 Applicants argue that  example 3 of WO’375 fails to teach or suggest the claimed forms. 
The argument that no one would “ know” that the synthesis would be  a neutral compound and not a salt. 
The reference uses the same Na containing and therefore it would be expected to form a  Na salt. 
The result is table 4 in WO ‘375 lists the data in table 3, and the bioavailability in dogs is double that of the value for the parent compound in applicants table 1. This argument is very confusing. 
The dose  and is different in the two. And if one were to extrapolate for the 2 mg/kg dose  the ng.h/ml is comparable  as applicants reading for 2.5 mg/kg  in the ng.h/ml values. 
So the arguments are not convincing. 
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a method instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be 
In re Best and Bolton. 
    PNG
    media_image2.png
    264
    817
    media_image2.png
    Greyscale
When the examiner has made a prima facie rejection, the burden is shifted to the applicant to show that the examiner that the X ray for the compound of the prior art made by the prior art is different. A clear side by side evidence is required. Applicants arguments do not replace evidence. It is also unclear in what way the  salts were different. 
The reference provided by the applicants  By Emily C. Ware et al  “ An automated Approach to Salt Selection for New Unique Trazodone salts” applicants show that the salts for tradadone is more acidic and therefore the acidic nature is unpredictable. 
The examiner does not agree. The reference shows that it is routine to do a salt selection and come up with the best salt. This emphasizes the Berge reference. This kind of salt selection is within the scope of routine experimentation, to make the best salt. Even the FDA requires the study on the compounds and polymorphs too. Just because applicants claims have the X ray diffraction, the prior art is silent about it. The applicants should clearly show that the X ray diffraction is different than that in the WO ‘375 reference. 
So for these reasons the rejection is maintained. 

Double Patenting
The ODP rejection  over the claims of US 9,573,953  is maintained. Claim 8 discloses the compound 
    PNG
    media_image3.png
    171
    229
    media_image3.png
    Greyscale
 is also dependent on claim 11 which includes the salts. 
The arguments are not found to be persuasive as claim 8 clearly discloses the same compounds
 And according to the specification , the pharmaceutical salt made would also be the same. 
The rejection is maintained. 


Conclusion
Claims 1,4-6, 12-14 and 23 are rejected. 
Claims 15-22 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 24, 2021.